             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00336-MR


RIKA O. JOHNSON, Individually and )
as Executrix of the Estate of Jackie )
Lee Johnson,                         )
                                     )
                      Plaintiff,     )
                                     )
     vs.                             )                  ORDER
                                     )
ABLEST, INC., et al.,                )
                                     )
                      Defendants.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant Warren Pumps,

LLC’s motion for the admission of attorney Stephen Corcoran as counsel pro

hac vice. [Doc. 84]. Upon careful review and consideration, the Court will

allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc. 84]

is ALLOWED, and Stephen Corcoran is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                              Signed: August 11, 2021
     IT IS SO ORDERED.




        Case 1:20-cv-00336-MR Document 85 Filed 08/11/21 Page 1 of 1
